NO. 07-05-0454-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                 APRIL 24, 2006
                        ______________________________

                            HAL GREGORY GUZINSKY,

                                                            Appellant

                                          v.

                              THE STATE OF TEXAS,

                                                    Appellee
                      _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 49,024-D; HON. DON EMERSON, PRESIDING
                       _______________________________

                           Anders Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Hal Gregory Guzinsky (appellant) appeals his conviction for criminal non-support.

Pursuant to a plea of guilty, and with the benefit of an agreed recommendation from the

State for deferred adjudication, the trial court followed the agreed recommendation and

placed appellant on community supervision for a period of four years. Subsequently, the

State moved to adjudicate appellant's guilt, and a hearing was held on the motion.

Appellant admitted several of the allegations that were contained in the motion.
Furthermore, appellant and the State had reached an agreement as to punishment.

Thereafter, the trial court found appellant guilty, followed the agreed recommendation, and

sentenced appellant to 12 months in a state jail facility. Appellant appealed.

       Appellant's appointed counsel filed a motion to withdraw, together with an Anders1

brief wherein he certified that, after diligently searching the record, he concluded that the

appeal was without merit. Along with his brief, appellate counsel attached a copy of a letter

sent to appellant informing him of counsel's belief that there was no reversible error and

of appellant's right to file a response or brief pro se. By letter dated March 21, 2006, this

court also notified appellant of his right to tender his own brief or response and set April

20, 2006, as the deadline to do so. To date, appellant filed neither a response, brief or a

request for an extension.

       In compliance with the principles enunciated in Anders, appellate counsel discussed

various areas for possible appeal and then satisfactorily explained why each lacked merit.

We also conducted our own review of the record to assess the accuracy of appellate

counsel's conclusions and to uncover any error, reversible or otherwise, pursuant to

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991). It not only confirmed the

accuracy of appellate counsel's representations but also failed to reveal any error.

       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.


                                                                     Brian Quinn
Do not publish.                                                      Chief Justice




       1
           An ders v. C alifornia, 386 U.S. 738, 744 -45, 87 S. Ct. 1396, 18 L.Ed .2d 493 (1967 ).

                                                        2